Title: To Thomas Jefferson from Henry Skipwith, 20 January 1784
From: Skipwith, Henry
To: Jefferson, Thomas


        
          Dear Sir
          Hors du Monde January 20th 1784.
        
        Your favor reached me last evening, preceeding the most tremendous Snow storm this country has ever experienced since my rememberance. It commenced about seven at night, and never ceased until the evening of the present day about four OClock. It is impossible to say what the depth of the snow is, since from the wind it is exceedingly irregular, in some places scarcely any in others dangerously deep; its surface is a beautiful representation of a troubled water; Prior to this we have had for four weeks a severe frost, variegated with all the snows, hails rains &c. incident to such a season, so that the industrious of this country begin almost to despond, and those whose crops of grain were short absolutely to dispair. We were exceedingly happy to be told by  yourself that you were still in existence; but as all sublunary bliss is imbittered by some sinister circumstance, we feel ourselves sensibly affected at yours being so taxed with disease: however we hope shortly to hear that your prudence and your temperance have induced a return of your accustomed health. Nancy, who greets you most affectionately, is pleased indeed to hear little Pat is accomodated in Philidelphia so much to your satisfaction; her vanity must tell you, she has the finest little girl almost in the world, that her name is to be Martha, and that she shall take the liberty of having a sponsor appointed for you at her baptism. Your political paragraph is truly alarming. Good God! Should the final ratification of peace be prevented or even postponed by a want of representation in Congress, what punishment must be due to those who have withdrawn themselves at so important a period?
        Previous to my answering (which I do with pleasure) your queries relative to my White negroes I must premise, that exclusive of mine I knew a very stout robust white negroe slave, the pro[perty] of Captain John Butler near Petersburg, who had issue (by a black man) a daughter of the jet hue, about fourteen years of age very handsome. Also that there is now in existence an elderley, tall, stout, white negro man slave in the county of Cumberland, about six miles from me, the property of Charles Lee; as this is the only male I ever knew or heard of, I shall postpone sending this letter until the Snow permits me to see Mr. Lee and give you also a particular history of this Phnomenon. In the mean time you have subjoined answers to your Queries, to wit.
        I had three female white Negro slaves.
        Full sisters.
        Their parents have had three whites and two blacks.
        Their parents were very healthy.
        Their parents are of the ordinary color of blacks (not jet).
        The skin of these white negroes is a disagreeable chalky white, their hair perfectly similar to short Sheeps wool, curled like a common negroe.
        They have no coloured seams or spots about them.
        They are exceedingly well formed, very healthy, strong, and active.
        They hear well.
        Their eye sight is not strong, their eyes are much affected by the rays of the Sun, and perpetually quiver in their sockets.
        Their senses are remarkably perfect, they are very shrewd and quick at repartee.
        I know of no instance of this species generating together. Two of  mine have generated with black’s and each had issue female children of the ordinary complexion of light coloured negroes.
        The eldest of the three died in childbed with her second child, at about the age of twenty seven years. The youngest was destroyed at the age of twelve years by lightning from Heaven. The middle one is now alive and well.
        Since writing the above I have seen Mr. Lee. He tells me his White Negro man slave was generated between a couple of negro’s of the ordinary colour and that he in every respect (the sex excepted) is like my own.
        With every sentiment of regard I remain Dear Sir Your afft. friend & Sevt.,
        Henry Skipwith
        We request our love may be sent to Patsey by your next letter to her.
      